Case 4}18-cv-03099-DRH-GRB Document 80 Filed 09/09/19 Page 1 of 7 PagelD #: 2498

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX
D.W.M., a minor by Willie Moore, his father, and
Ursula Moore, his mother, D.D.M., a minor by ANSWER OF
Willie Moore, his father, and Ursula Moore, his mother, INFANT L.M.

and WILLIE MOORE and URSULA MOORE,

Plaintiffs,
-against-
2:18-CV-03099-DRH-GRB
ST. MARY SCHOOL,
BIAGIO M. ARPINO, Principal of St. Mary School,
and THE ROMAN CATHOLIC DIOCESE OF
ROCKVILLE CENTRE,

KERRI LECHTRECKER, individually and as the mother

of L.M., and infant, “MIKE” JONES

and CHRISTINE JONES, individually

and as parents and natural guardians of M.J., an infant;

and KRZYSZTOF MARS and DOROTA MARS. Individually
and as the parents and natural guardians of M.M., an infant,

Defendants.

 

4
Defendant, infant L.M., by and through his parent and natural guardian, KERRI

LECHTRECKER, appears, through his attorneys, Ray, Mitev & Associates, LLP, and answers the
Fifth Amended Complaint as follows:

1. Denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations in Pars. 1-19, pars. 21-24, Pars. 28, except admits that Plaintiff D.W.M. is

African American, Par. 29, Par. 30, except admits that Plaintiff D.D.M. is African

American, Par. 31, Par. 32, except admits that Plaintiff Ursula Moore is African

American, Par, 33, except admits that Plaintiff Willie Moore is African American, Pars.

34-61, Pars. 64-71, Pars. 73-76, except denies that LM “launched” any “cyberattack”,

Pars. 78, 79, except denies that LM had engaged in any “anti-social behavior’, Par. 80,

except denies that LM was or is “dangerous”, Pars. 81, 82, except denies that L.M.

 

 

 
Case 4

 

 

18-cv-03099-DRH-GRB Document 80 Filed 09/09/19 Page 2 of 7 PagelD #: 2499

“harbored racial animus toward black/African American students”, Pars. 83-108, except
denies that “oof” is commonly understood to be anything by anyone, and further denies
that the image was “entitled” by L.M., Pars. 109-135, except denies that L.M. had any
“anti-social actions” and further denies that this is an allegation capable of definition, Par.
136, denies that there was ever “anti-social behavior in the past” from which L.M. was
protected from by Institutional Defendants, Pars. 137-276, Pars. 286-295, admits further
that the events as alleged took place in Suffolk County, and that any documents referenced
therein speak for themselves, and otherwise refers all questions of law or fact to trial of
this matter.

2. Admits Par. 20.

3. Admits Par. 25.

4. Admits Par. 26.

5. Does not contest venue (Par. 27) or jurisdiction, which has already been determined by
Order of this Court, dated Aug. 27, 2019.

6. Denies Pars. 62, 63, 72, to the extent it can be construed to set forth an allegation as against
answering Defendant, 77, 277-282, 283, 284, 285.

RESPONSE TO THE FIRST CAUSE OF ACTION
7. Dismissed by Memorandum & Order dated 8/27/2019.
RESPONSE TO THE SECOND CAUSE OF ACTION
8. Dismissed by Memorandum & Order dated 8/27/2019.
RESPONSE TO THE THIRD CAUSE OF ACTION
9. Dismissed by Memorandum & Order dated 8/27/2019.

RESPONSE TO THE FOURTH CAUSE OF ACTION

 
Case 2

 

 

18-cv-03099-DRH-GRB Document 80 Filed 09/09/19 Page 3 of 7 PagelD #: 2500

10.

11.

12.

13.

14.

15.

16.

17.

18.

Dismissed by Memorandum & Order dated 8/27/2019.

RESPONSE TO THE FIFTH CAUSE OF ACTION
Deny the allegations, deny the allegations as inapplicable to answering Defendant, and
refer all questions of fact and law to trial of this matter.

RESPONSE TO THE SIXTH CAUSE OF ACTION
Deny the allegations, deny the allegations as inapplicable to answering Defendant, and
refer all questions of fact and law to trial of this matter.

RESPONSE TO THE SEVENTH CAUSE OF ACTION
Deny the allegations, and refer all questions of fact and law to trial of this matter.
RESPONSE TO THE EIGHTH CAUSE OF ACTION

Dismissed by Memorandum & Order dated 8/27/2019.

RESPONSE TO THE NINTH CAUSE OF ACTION
Dismissed by Memorandum & Order dated 8/27/2019.

RESPONSE TO THE TENTH CAUSE OF ACTION
Deny the allegations, deny the allegations as inapplicable to answering Defendant, and
refer all questions of fact and law to trial of this matter.

FIRST AFFIRMATIVE DEFENSE
What remains of the Fifth Amended Complaint fails to state a claim upon which relief
may be granted.
SECOND AFFIRMATIVE DEFENSE

Plaintiffs have failed to establish that they suffered any damages whatsoever.

 
Case 2:

 

18-cv-03099-DRH-GRB Document 80 Filed 09/09/19 Page 4 of 7 PagelD #: 2501

19.

20.

21.

22.

23.

24.

25.

 

THIRD AFFIRMATIVE DEFENSE
The complaint fails to comply with the pleading requirements of Rule 8 and is therefore
a nullity.
FOURTH AFFIRMATIVE DEFENSE
The Plaintiffs are barred by one or more applicable statute of limitations.
FIFTH AFFIRMATIVE DEFENSE
The Plaintiffs have not pleaded a cognizable tort in the State of New York and therefore
cannot recover under any theory of law.
SIXTH AFFIRMATIVE DEFENSE
The Plaintiffs’ claims are barred by the doctrine of waiver and/or estoppel.
SEVENTH AFFIRMATIVE DEFENSE
The Plaintiffs have failed to mitigate any alleged damages.
EIGHTH AFFIRMATIVE DEFENSE
The Plaintiffs’ claims are barred by the doctrine of contributory negligence.
NINTH AFFIRMATIVE DEFENSE
The Plaintiffs cannot establish one or more necessary elements to support a cause of action

for Intentional Infliction of Emotional Distress.

 
Case 4]18-cv-03099-DRH-GRB Document 80 Filed 09/09/19 Page 5 of 7 PagelD #: 2502

WHEREFORE, the answering Defendant demands that the sole remaining claim against him be
dismissed, with prejudice, and for such other relief as the Court deems just and proper, including
awarding Defendant the costs of this action, plus reasonable attorneys’ fees.

Dated: September 9, 2019 —_
Miller Place, NY

 

 

122 N. Country Road
Miller Place, NY 11764
631-473-1000
vesselin@raymitevlaw.com

www.traymitevlaw.com

To: Clerk of the Court
All Parties
VIA ECF

 

 

 
Case 2?

 

 

18-cv-03099-DRH-GRB Document 80 Filed 09/09/19 Page 6 of 7 PagelID #: 2503

CERTIFICATE OF SERVICE

The undersigned, an attorney of record herein, hereby certifies that on September 9,

2019, the foregoing Answer of Infant L.M., was served by First-Class U.S. Mail and via

ECF to the following person(s):

Law Offices of Cory H. Morris

Cory H. Morris, Esq.

33 Walt Whitman Road
Suite 310

Dix Hills, New York 11746

Patrick F.Adams, P.C.

Joseph M. Nador, Esq.
3500 Sunrise Highway
Building 300

Great River, NY 11739

Guercio & Guercio, LLP
Anthony J. Fasano, Jr., Esq.
Christopher Mestecky, Esq.
77 Conklin Street

Farmingdale, New York 11735

Tierney & Tierney

Stephen A. Ruland, Esq.

409 Route 112

Port Jefferson Station, NY 11776

Yannacone & Yannacone, P.C.
Victor John Yannacone, Jr., Esq.
P.O. Box 109

Patchogue, New York 11772

 

 

 
  
   

ut Mitev, Esq.

itev & Associates, LLP
rneys for Defendant

nfant “L.M.”

122 North Country Road
Miller Place, New York 11764
vesselin@raymitevlaw.com
(631) 473-1000

 
 
